923 F.2d 849Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.STATE OF NORTH CAROLINA, Plaintiff-Appellee,v.Willie James GRIMES, Defendant-Appellant.
No. 90-7160.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 25, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  (MISC-90-243)
Willie James Grimes, appellant pro se.
E.D.N.C.
DISMISSED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Willie James Grimes noted an appeal to this Court of the North Carolina Supreme Court's denial of his petition for writ of certiorari, in which he sought to have his criminal conviction overturned.  Because this Court does not have jurisdiction over appeals of state court orders, we dismiss the appeal.    District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).  We deny leave to appeal in forma pauperis.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
DISMISSED.